                   3:21-cv-03078-SEM-TSH # 18    Page 1 of 10
                                                                                    E-FILED
                                                           Friday, 28 May, 2021 09:42:14 AM
                                                               Clerk, U.S. District Court, ILCD

           IN THE UNITED STATES DISTRICT COURT
      CENTRAL DISTRICT OF ILLINOIS, SPRINGFIELD DIVISION

MICHAEL WYLLIE,                     )
                                    )
            Plaintiff,              )
                                    )
      v.                            )     Case No. 21-cv-3078
                                    )
FLANDERS CORPORATION,               )
                                    )
            Defendant.              )

                                  OPINION

      This matter comes before the Court on Defendant Flanders

Corporation’s (Flanders) Motion to Stay (d/e 6) (Motion to Stay). For the

reasons set forth below, the Motion to Stay is ALLOWED in part. The

Court will stay this matter for 90 days until August 23, 2021.

                               BACKGROUND

      Plaintiff Michael Wyllie brings this action against his former employer

Flanders for violations of the Illinois Biometric Information Privacy Act

(BIPA). 740 ILCS 14/1, et seq. Wyllie filed the action in Sangamon

County, Illinois, Circuit Court. Flanders removed the action to this Court.

Notice of Removal (d/e 1). Wyllie alleges that Flanders required Wyllie to

provide Flanders with his fingerprints because Flanders required

employees to use their fingerprints to clock in and out of work. See Notice

of Removal, attached, Class Action Complaint, ¶¶ 33-70. Wyllie alleges
                                 Page 1 of 10
                  3:21-cv-03078-SEM-TSH # 18      Page 2 of 10




Flanders thereby violated BIPA by failing to create written policies, make

them publicly available, establish a retention schedule and destruction

guidelines for retained biometric information (Count I); failing to provide

required notices to Wyllie and securing his written consent before capturing

his fingerprints (Count II); disseminating Wyllie’s fingerprints without his

consent (Count III). Wyllie brings the action on behalf of himself and the

other employees of Flanders in Illinois. Wyllie seeks declaratory, injunctive,

and monetary relief. Wyllie seeks $1,000 in statutory damages for each

negligent violation of BIPA and $5,000 for each intentional or reckless

violation, plus prejudgment interest. Wyllie does not seek any

compensatory damages. Class Action Complaint, Prayer for Relief.

      Flanders filed a Motion to Dismiss (d/e 4) and argued that Wyllie fails

to state a claim and, alternatively, that Wyllie’s claims are preempted by the

Illinois Workers’ Compensation Act (IWCA), 820 ILCS 305/1. See

Memorandum of Law in Support of Flanders Corporation’s Motion to

Dismiss Plaintiff’s Complaint Pursuant to Fed. R. Civ. P. 12(b)(6) (d/e 5).

      Flanders now asks the Court to stay the proceedings and wait for

decisions in four appeals now pending: Cothron v White Castle System,

Inc., Case No. 20-3202 pending before the Seventh Circuit Court of

Appeals; Tims v. Black Horse Carriers, Inc., Case No. 1-20-0562, pending

                                 Page 2 of 10
                   3:21-cv-03078-SEM-TSH # 18      Page 3 of 10




before the Illinois Appellate Court for the First District; Marion v. Ring

Container Techs., LLC, No. 3-20-0184, pending before the Illinois Appellate

Court for the Third District; and McDonald v. Symphony Bronzeville Park,

LLC, No. 126511, pending before the Illinois Supreme Court. The Cothron

case is considering whether a cause of action under BIPA accrues when

the defendant first captures the biometric information, or whether a new

cause of action accrues every time a person used such biometric

information, such as each time an employee used his fingerprint to clock in

or out. The Tims and Marion cases address which statute of limitations

applies. The McDonald case addresses whether the IWCA preempts

employees’ claims against employers under BIPA. Wyllie opposes the

proposed stay.

                                   ANALYSIS

      The Court has broad discretion in deciding whether to stay

proceedings. United States Securities and Exchange Commission v. Glick,

2019 WL 78958 at *5 (N.D. Ill. Jan. 2, 2019). The relevant factors in

considering whether to stay an action are: “(i) whether a stay will unduly

prejudice or tactically disadvantage the non-moving party, (ii) whether a

stay will simplify the issues in question and streamline the trial, and (iii)

whether a stay will reduce the burden of litigation on the parties and on the

                                  Page 3 of 10
                   3:21-cv-03078-SEM-TSH # 18     Page 4 of 10




court.” Markel American Ins. Co. v. Dolan, 787 F.Supp.2d 776, 779 (N.D.

Ill. May 11, 2011); see Mintun v. Kenco Logistics Services LLC, 2020 WL

1700328, at *1 (C.D. Ill. April 7, 2020).

      Wyllie urges the Court to apply the standard for stays pending appeal

in this case. Plaintiff’s Opposition to Defendant’s Motion to Stay

Proceedings (d/e 13) (Opposition), at 4. The Court disagrees. A stay

pending appeal stays a proceeding while a party in that proceeding seeks

to challenge a lower court decision in that proceeding. The standard for a

stay pending appeal tracks the standard for a preliminary injunction

because such a stay effectively enjoins the effect of lower court’s decision.

See In re A& F Enterprises, Inc. II, 742 F.3d 763, 766 (7th Cir. 2014). In

this case, Flanders does not seek to stay an adverse decision in this case.

The question here is how to manage the course of this case. The standard

for stays pending appeal does not apply. The Court addresses the

appropriateness of a stay pending the outcome of the McDonald, Tims,

Marion, and Cothron cases as follows.

      McDonald

      In McDonald, The Illinois Supreme Court will address whether the

IWCA preempts BIPA actions by employees against employers. The

Illinois Appellate Court, lower Illinois courts, and federal district courts have

                                 Page 4 of 10
                  3:21-cv-03078-SEM-TSH # 18     Page 5 of 10




consistently found that the IWCA does not preempt claims for statutory

damages. See, McDonald v. Symphony Bronzeville Park, 2020 IL App (1st)

192398 ¶ 27, 2020 WL 5592607, at *8 (Ill. App. Ct. 1st Dist. September 18,

2020); Herron v. Gold Standard Baking, Inc., 2021 WL 1340804, at *2 (N.D.

Ill. April 9, 2021); Mintun, 2020 W 1700328, at *2; Opposition, at 5 n.4

(collecting Illinois trial court decision on IWCA preemption). The Illinois

Appellate Court decision in McDonald is currently authoritative and

controlling on this issue. See Nationwide Agribusiness Ins. Co. v. Dugan,

810 F.3d 446, 450 (7th Cir. 2015) (“Where the Illinois Supreme Court has

not ruled on an issue, decisions of the Illinois Appellate Courts control,

unless there are persuasive indications that the Illinois Supreme Court

would decide the issue differently.”).

      The Illinois Supreme Court could disagree with these courts and find

an IWCA preemption. If so, this matter would be resolved. Such an

outcome is unlikely given authoritative decision from the Illinois Appellate

Court and the persuasive authority from the other Illinois courts and federal

district courts. See Herron, 2021 WL 1340804, at *2; Mintun, 2020 WL

1700328, at *2. Under these circumstances the Court finds that a stay to

wait for a decision in McDonald is not likely to simplify the issues,




                                 Page 5 of 10
                  3:21-cv-03078-SEM-TSH # 18     Page 6 of 10




streamline the trial, or reduce the burden of litigation on the parties. The

Court will not grant a stay to wait for a decision in McDonald.

      Tims and Marion

      The Tims and Marion decisions could also materially affect this case

by determining the appropriate statute of limitations. The applicable statute

of limitations could also affect whether Wyllie has a claim, depending on

when he worked for Flanders. The Complaint does not allege his dates of

employment. See Complaint, ¶¶ 1, 33-70. The five-year catchall statute

would also include more employees in the potential class than the one-year

rights to privacy statute. The size of the class could materially affect the

scope of discovery. Knowing whether Wyllie’s claim is barred and knowing

the scope of the possible class claims would simplify issues and streamline

the trial. Greater certainty about Wyllie’s claim and the scope of the

possible class would also reduce the burden of litigation on the parties.

      No Illinois Appellate Court has decided the appropriate statute of

limitations for BIPA claims. The Tims and Marion decisions, therefore,

could be controlling if the two courts agree on the correct statute of

limitations for BIPA. Nationwide Agribusiness Ins. Co., 810 F.3d at 450 (7th

Cir. 2015). An authoritative decision from the Tims and Marion courts




                                 Page 6 of 10
                  3:21-cv-03078-SEM-TSH # 18      Page 7 of 10




could provide clarity that could simplify the issues, streamline the trial, and

reduce the burden of litigation on the parties. See Id., at *4.

      Wyllie again argues that a stay is not necessary because the lower

courts have found that the five-year catchall statute applies. See Bryant v.

Compass Group USA, Inc., 2020 WL 7013963, at *1 (N.D. Ill. 2020);

Opposition, at 6 (citing Meegan v. NFI Indus., Inc., 2020 WL 3000281, at *4

(N.D. Ill. June 4, 2020); and Burlinski v. Top Golf USA Inc., 2020 WL

5253150, at *8 (N.D. Ill. Sept. 3, 2020); Robertson v. Hostmark Hospitality

Group, Inc., 2019 WL 8640568, at *4 (Ill. Cir. Ct. July 31, 2019). Unlike the

IWCA preemption issue, no Illinois Appellate Court has issued a decision

on the applicable statute of limitations in BIPA cases. In light of the lack of

an Illinois Appellate Court decision, the Court concludes that a stay is

appropriate. See Herron, 2021 WL 1340804, at *3; Roberson v. Maestro

Consulting Services LLC, 2021 WL 1017127, at *2 (S.D. Ill. March 17,

2021); Varnado v. West Liberty Foods, 2021 WL 545628, at *1 (N.D. Ill.

2021 January 5, 2021); but see Quarles v. Pret A Manger (USA) Limited,

2021 WL 1614518, at *4 (N.D. Ill. April 26, 2021) (denying a stay based on

the pendency of Illinois Appellate Court cases on the issues.). Further, the

potential delay from waiting for a decision in Tims, at least, may be minimal




                                 Page 7 of 10
                  3:21-cv-03078-SEM-TSH # 18      Page 8 of 10




because the case was fully briefed by the time the Varnado decision was

issued in January 2021. See Varnado, 2021 WL 545628, at *2.

      Cothron

      The Cothron decision could also materially affect whether Wyllie’s

cause of action accrued. If the Seventh Circuit determines that a BIPA

cause of action accrues once when a defendant initially collected biometric

data, then the statute of limitations in this case ran from the day Wyllie

allegedly first provided his fingerprint to Flanders when he started work. If

the Seventh Circuit determines that a new violation occurs every time an

employee clocks in or out with a fingerprint, then Wyllie accrued a new

cause of action each day he worked at Flanders. Wyllie’s claim would not

be entirely barred as long as his last day of work was within the statute.

      The Cothron decision could also materially affect the scope of the

possible class claims. If the cause accrued only once when the employee

first provided his or her fingerprint, then the class would be limited to

persons hired within the statute of limitations. If a new cause accrued

every time the employee clocked in or out, then the class could include

every person who worked for Flanders during the limitations period, even

employees hired before the limitations period. The scope of the possible

class will materially affect the size of the class, the scope of discovery on

                                 Page 8 of 10
                    3:21-cv-03078-SEM-TSH # 18     Page 9 of 10




class claims, and the trial of class claims. In light of these considerations,

staying the matter until a decision in Cothron will provide clarity that will

simplify the issues, streamline the trial, and reduce the burden of litigation

on the parties. See Herron, 2021 WL 1340804 at *5; Roberson, 2021 WL

1017127 at *2.

        Wyllie argues that a stay will prejudice him and members of the class

because Flanders continues to retain his biometric information and are at

risk:

        If this lawsuit is stayed Plaintiff and the proposed Class will
        continue to have a Sword of Damocles hanging over their
        heads as a result of Defendant’s unauthorized and unlawful
        data collection, waiting for their data to be either mis-used by
        Defendant or any third-party Defendant who chose to distribute
        their Biometrics too; or worse yet for a malicious actor to steal
        their Biometric data because there are no known data security
        measures in place.

Opposition, at 7-8. Wyllie also notes that BIPA expressly discusses the risk

to individuals from identity theft if biometric information is stolen. Id. at 8,

citing 740 ILCS 14/5(c). Wyllie’s concern in this case is speculative at best.

Wyllie does not ask for any compensatory damages for Flanders’ alleged

collection, retention, and dissemination of his fingerprint. Wyllie only asks

for statutory damages. Complaint, Prayer for Relief. Given the lack of any

claim for compensatory relief, Wyllie’s speculation is not sufficient to

outweigh the benefits to the stay to further this litigation.
                                  Page 9 of 10
                  3:21-cv-03078-SEM-TSH # 18      Page 10 of 10




      The Court will only stay the matter for 90 days at this time. The

parties will file a status report shortly before the end of the stay to notify the

court the status of the appeals in the Tims, Marion, and Cothron cases and

to address their positions at that time on whether the stay should be

continued.

      THEREFORE, IT IS ORDERED that Defendant Flanders

Corporation’s Motion to Stay (d/e 6) is ALLOWED. This matter is stayed

until August 23, 2021. The parties are directed to inform the Court when

decisions are entered in the Tims, Marion, and Cothron cases. The parties

are also directed to file a status report by August 13, 2021, informing the

Court of the status of the Tims, Marion, and Cothron cases and the parties’

positions on the appropriateness of continuing the stay.

ENTER: May 28, 2021

                             s/ Tom Schanzle-Haskins
                             TOM SCHANZLE-HASKINS
                         UNITED STATES MAGISTRATE JUDGE




                                 Page 10 of 10
